DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claim 2 has been cancelled. Claims 1 and 11-15 have been amended. Claims 1 and 3-20 are currently pending. 

Response to Arguments

Applicant's arguments filed 10/11/2022 have been fully considered but they are not persuasive.

Regarding Applicant’s Arguments that it would not have been reasonable to combine Carino or Zhang using the teachings of Doi to teach the Display Alternate Mode of amended claim 1, the Examiner respectfully disagrees. 

Carino discloses an audio signal transmission system where an HDMI audio signal (See Carino: Fig. 2, 220; [0040], “pattern generator 232 transmits the video signal to the audio source via the HDMI connector 210. Doing so can trigger the HDMI audio source to turn on ARC or eARC transmission, and triggers the transmission of the audio signal to the processing component 230”) can be received by a bridge circuit (Fig. 2, 230; [0041], “processing component 230 further contains an HDMI to USB-C converter 234. HDMI to USB-C converters can convert an HDMI compliant signal into a USB-C compliant signal”) and converted into a USB-C signal (Fig. 2, 250). Carino further discloses an audio return channel on the HDMI side ([0040], “pattern generator 232 transmits the video signal to the audio source via the HDMI connector 210. Doing so can trigger the HDMI audio source to turn on ARC or eARC transmission, and triggers the transmission of the audio signal to the processing component 230”). Carino does not explicitly disclose the Displayport Alternate Mode, thus the secondary reference Doi was incorporated to disclose an HDMI to USB-C alt-mode system (See Doi: Figure 1) and also that USB-C can be used with different audio/video protocol types such as DisplayPort Alternate mode ([0017], “USB Type-C Alternate mode is a mode to transmit signals of the other standards with a connector/cable of USB Type-C(registered trademark), and includes DisplayPort Alternate mode (registered trademark), MHL Alternate mode (registered trademark), HDMI Alternate mode (registered trademark)”). 
While Applicant argues that the Displayport Alt Mode is not compatible with the HDMI-to-USB Type C system of Carino because it would not have been obvious to transmit Displayport Alt Mode signals over the ARC pin in order to fulfill compatibility between DP and HDMI, the claim limitation does not explicitly require that the audio return channel pin be used to transmit Displayport Signals, only that the USB-C interface is capable of using Displayport Alt Mode. Applicant’s Specification filed 08/18/2021 also discloses that only HDMI signals are transmitted via the audio return channel (See Paragraph [0014], “In the HDMI format, the multimedia device 100 can perform the audio return function on the AVR 200 in a single transmission line”) while the Displayport ALT mode does not appear to use the ARC pin (See Paragraph [0018], “USB-C interface 210 uses a high-speed data path pin (such as the high- speed data path pin PHS shown in FIG. 3) in the USB-C interface 210 to transfer the video signal SV1 in the DP interface format and the audio signal SAl in the DP interface format to the multimedia device 100, and then uses the USB-C interface 120 to receive the same”).
Carino also discloses that the audio signal transmission system is used to augment HDMI Alt mode (See Carino: [0033], “HDMI Alternate Mode specification is specifically for using the device connected to the USB-C end of the cable as a media source for providing media data to a display device connected at the HDMI end”), and Doi states that USB Alt mode can be used interchangeably between Displayport Alt Mode and HDMI Alt Mode (See Doi: [0017], “USB Type-C Alternate mode is a mode to transmit signals of the other standards with a connector/cable of USB Type-C(registered trademark), and includes DisplayPort Alternate mode (registered trademark), MHL Alternate mode (registered trademark), HDMI Alternate mode (registered trademark)”). Thus, even though Carino mainly discloses aspects of HDMI Alt Mode, since HDMI/Displayport Alt Modes are both supported by USB-C Alternate Mode (as suggested by Doi), that means that it would have been obvious to combine Doi to Carino and allow the USB-C Alternate Mode of Carino to use either Displayport Alt Mode or HDMI Alt Mode signals. Furthermore, the reference US PGPUB 2020/0019526 to Wentroble is cited in the Pertinent Art Section below and discloses that HDMI Alternate Mode is a type of DP Alt Mode standard (See Wentroble: [0003], “In addition to DP Alt Mode video, the TYPE-C connector supports various other DP Alt Mode video and data standards such as MHL, HDMI, and THUNDERBOLT”). Thus, it is well-known in the art that HDMI and Displayport Alt mode signals are both interchangeable and closely related to each other. 

Applicant’s arguments with respect to claim(s) 12 have been considered but are moot because the new ground of rejection in light of the newly amended claim limitations does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

See Detailed Rejection Below. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Carino (US 2022/0179815) in view of Zhang (US 2015/0046945) and further in view of Doi (US 2019/0064899).
All Citations to Carino are with respect to the published application. The citations are supported in US Provisional Application Serial No. 63/121,146 filed 12/03/2020 in at least Paragraphs [0012], [0015]-[0020] & [0022]-[0024]. 

Regarding claim 1, Carino teaches an audio and video transmission system (Paragraph 0045, Communication flow 300 begins with the HDMI to USB-C Audio Transmission Cable transmitting (302) a video pattern to a display device via an HDMI connection), comprising: a high-definition multimedia interface (HDMI) receiver (Fig. 2, 210, HDMI; Paragraph 0040, Cable 200 includes an HDMI connector 210. The HDMI connector 210 is capable of being connected to the HDMI port of an audio source 220); a first conversion circuit (Fig. 2, 234, HDMI to USB-C Converter), configured to convert a first audio signal outputted by an audio channel of the HDMI receiver into a second audio signal in a universal serial bus (USB) interface format (Paragraph 0046, HDMI to USB-C Audio Transmission Cable then receives (310) the HDMI audio signal and converts it to a USB-C audio signal); and a first universal serial bus type C (USB-C) interface (Fig. 2, 240, USB Interface), configured to transfer the second audio signal, wherein the audio channel is an audio return channel (ARC) or an enhanced audio return channel (eARC) (Paragraph 0045, display device receives (304) the video pattern and, in response, believes it is an HDMI sink and establishes (306) an ARC or eARC connection. The display device then transmits (308) HDMI audio over the ARC channel through the HDMI connection to the HDMI to USB-C Audio Transmission Cable).
Carino teaches an audio return channel connector. Carino does not explicitly teach an audio return channel pin. 
Zhang teaches a first conversion circuit (Fig. 3, Adapter Circuit with CEC Pin Connection; Paragraph 0078, it is required to add an adapter between the USB connector of the mobile terminal and an HDMI connector of the high-definition television so as to reconvert the MHL signals into the HDMI signals) configured to convert a first audio signal outputted by an audio channel of the HDMI receiver into a second audio signal in a universal serial bus (USB) interface format (Paragraph 0079, control signals including DDC signals, Consumer Electronics Control (CEC) signals and HPD signals are all transmitted by only using the USB ID signal line); wherein the audio channel pin is the ARC pin (Fig. 3, Utility Pin; Paragraph 0073, signal pin with reserved functions is named Utility).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system to incorporate the teachings of Zhang and use an audio return channel pin (i.e. HEAC pin of Zhang) to transfer the audio return channel.   
One of ordinary skill in the art would be motivated to make the modifications in order to use the well-known and commonly used HDMI specification for HEAC communication, thus being able to efficiently transfer audio signals via dedicated pins while complying with industry standards for HDMI (See Zhang: Paragraph 0079). 
Carino does not explicitly teach wherein the first USB-C interface operates in a display port alternate mode (DP ALT mode). 
Doi teaches wherein the first USB-C interface operates in a display port alternate mode (DP ALT mode) (Fig. 1; Paragraph 0017, Various interfaces to transmit digital video signals, for example, DisplayPort (registered trademark)… have been developed. USB Type-C Alternate mode is a mode to transmit signals of the other standards with a connector/cable of USB Type-C(registered trademark), and includes DisplayPort Alternate mode (registered trademark)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system to incorporate the teachings of Doi and include DisplayPort alternate mode to the USB connector of Carino.   
One of ordinary skill in the art would be motivated to make the modifications in order to create compatibility between USB host/device and DisplayPort systems, thus satisfying industry standards for the use of efficient video/audio transmission DisplayPort protocol. 

Claims 3 & 4 are rejected under 35 U.S.C. 103 as being unpatentable over Carino (US 2022/0179815) in view of Zhang (US 2015/0046945) in view of Doi (US 2019/0064899) and further in view of Yeh (US 2017/0139871).

Regarding claim 3, the combination of Carino/Zhang/Doi teaches the system of claim 1. Carino does not explicitly teach wherein the first USB-C interface transfers the second audio signal through a USB 2.0 pin of the first USB-C interface.
Yeh teaches wherein the first USB-C interface transfers the second audio signal through a USB 2.0 pin of the first USB-C interface (Fig. 2, ARC/CEC to USB 2.0 Channels; Paragraph 0032, FIG. 2, in the alternate mode, the two differential signal lines (one connected to the pins A7 and B7 of the Type-C connector, and the other connected to the pins A6 and B6 of the Type-C connector) originally for USB2.0 channels serve as ARC and CEC of the HMDI specification).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system to incorporate the teachings of Yeh and utilize USB 2.0 pins of the Type-C connector (See Yeh: Background Paragraph 0008) of Carino for transmitting ARC signals.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow for transmission of HDMI signals using a Type-C cable without losing the capabilities of the Type-C connector (See Yeh: Paragraph 0011). 

Regarding claim 4, the combination of Carino/Zhang/Doi/Yeh teaches the system of claim 3. Carino teaches wherein when the audio channel is the ARC (Fig. 2, 210, HDMI ARC Connector), the first conversion circuit is further configured to convert a first control signal outputted by a connector of the HDMI receiver into a second control signal in the USB interface format (Paragraph 0046, HDMI to USB-C Audio Transmission Cable then receives (310) the HDMI audio signal and converts it to a USB-C audio signal). Carino does not explicitly teach an audio channel pin nor the first conversion circuit is further configured to convert a first control signal outputted by a consumer electronics control (CEC) pin of the HDMI receiver into a second control signal in the USB interface format.
Zhang teaches wherein when the audio channel pin is the ARC pin (Fig. 3, Utility Pin; Paragraph 0073, signal pin with reserved functions is named Utility, it is revised that this pin and the HPD pins can be used for HDMI Ethernet and Audio return Channel (HEAC) differential pairs in the HDMI 1.4 specification), the first conversion circuit (Fig. 3, Adapter Circuit with CEC Pin Connection; Paragraph 0078, it is required to add an adapter between the USB connector of the mobile terminal and an HDMI connector of the high-definition television so as to reconvert the MHL signals into the HDMI signals) is further configured to convert a first control signal outputted by a consumer electronics control (CEC) pin of the HDMI receiver into a second control signal in the USB interface format (Paragraph 0079, control signals including DDC signals, Consumer Electronics Control (CEC) signals and HPD signals are all transmitted by only using the USB ID signal line).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system to incorporate the teachings of Zhang and transfer the control signals including CEC signals as a converted composite signal along the USB ID signal line of the USB connector.   
One of ordinary skill in the art would be motivated to make the modifications in order to efficiently control multiple displays via converted HDMI signals utilizing pre-existing USB pins (See Zhang: Paragraph 0082).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2019/0373211) in view of Gerber (US 2017/0161226).

Regarding claim 12, Chen teaches an audio and video transmission system (Fig. 1, 10, Audio/Video System; Paragraph 0002, DisplayPort and the HDMI have a relatively higher market share and the advantages of single-line transmitted video and audio signals… Paragraph 0015, FIG. 1, the apparatus for switching and converting video signals), comprising: a speaker (Fig. 1, D1-D4, TV Speaker); and an audio video receiver (AVR), comprising: a first universal serial bus type C (USB-C) interface (Fig. 1, C1, USB Connector), operating in a display port alternate mode (DP ALT mode) (Paragraph 0019, connector C1 and connector C2 are USB Type C connectors. In the present invention, the USB Type C connector is in compliance with the USB 3.1 specification and supports the DisplayPort Alternate), configured to receive a first audio signal in a universal serial bus (USB) interface format through a USB pin of the first USB-C interface (Paragraph 0020, Therefore, the first electronic device E1 can transmit DisplayPort video data DP1 and USB data USB<b>1</b> to the video signal switching and conversion device 1 through different lanes of the connector C1); and a first conversion circuit (Fig. 1, 32), configured to convert the first audio signal into a second audio signal in a universal audio format (Paragraph 0025, After the DisplayPort image conversion module 32 receives the DisplayPort video data DP1 or DP2, the DP1 or DP2 are converted into DisplayPort or HDMI video data), so that the speaker plays the second audio signal (Fig. 1, D1, TV Device for Playing Audio Signals; Paragraph 0002, Paragraph 0025, video signal switching and conversion device 1 transmits the converted DisplayPort or HDMI video data to the first display device D1 and second display device D2 through the video connectors CONN1 and CONN2 for the screen display).
Chen does not explicitly teach a first universal serial bus type C (USB-C) interface, operating in a display port alternate mode (DP ALT mode), configured to receive a first audio signal in a universal serial bus (USB) interface format through a USB 2.0 pin of the first USB-C interface.
Gerber teaches a first universal serial bus type C (USB-C) interface (Fig. 8, USB Type-C Connector; Paragraph 0039, FIG. 8 illustrates a USB system 200, which includes a first computing element 202 and a second computing element 204 coupled by a USB Type-C cable 206), operating in an alternate mode (ALT mode) (Paragraph 0031, While eliminating the need to have a USB 2.0 signal frees the D+/D− pins for reuse with another protocol), configured to receive a first audio signal in a universal serial bus (USB) interface format through a USB 2.0 pin of the first USB-C interface (Fig. 8, D+/D- Pins of USB-C interface are used to transmit audio signals; Paragraph 0034, FIG. 5 illustrates a USB system 110 configured to send a video signal on the D+/D− pins and FIG. 6 illustrates a USB system 140 configured to send an audio signal on the D+/D− pins). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system to incorporate the teachings of Gerber and transfer the audio signals via the USB 2.0 D+/- pins.   
One of ordinary skill in the art would be motivated to make the modifications in order to dramatically improve bandwidth via the freeing up of the D+/D- signa lines for audio signals (See Gerber: Paragraph 0031).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2019/0373211) in view of Gerber (US 2017/0161226) and further in view of Hundal (US 2018/0009666).

Regarding claim 13, Chen in view of Gerber teaches the system of claim 12. Chen does not explicitly teach receiving an HDMI signal, converting the HDMI to DisplayPort, and transferring the DisplayPort signal via the USB-C interface. 
Hundal teaches wherein the AVR is configured to receive a video source signal and an audio source signal that are synchronized with each other and comply with a HDMI format (Fig. 1, 112, Video Receptacle; Paragraph 0015, video receptacle 112 may be configured to output any other type of video signal, including but not limited to VGA, HDMI, DVI, MHL, composite, component, S-Video, FireWire, or any other type of video signal), wherein the first conversion circuit (Fig. 1, 128, Displayport Proxy Engine) is configured to respectively converts the video source signal and the audio source signal into a DP video source signal and a DP audio source signal in the DP interface format (Paragraph 0021, the DisplayPort proxy engine 128 may be configured to translate video information from the host device 102 in some other format into a format that can be consumed by the DisplayPort sink) and transfer the same through a the high-speed data path pin of the first USB-C interface (Fig. 1, 126, USB-C Port; Paragraph 0032, configuring conductors means that the Type-C negotiation engine 124 configures a MUX of the USB Type-C downstream facing port 126 to use a configuration that is supported by both the USB and DisplayPort sink device 108 and the DFP device 106).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system to incorporate the teachings of Hundal and include HDMI source signal reception and conversion to DisplayPort for transmission via USB interface.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow extension of video/audio signals via USB Type-C connections towards legacy sink/source devices, thus industry compatibility (See Hundal: Paragraph 0004). 

Allowable Subject Matter

Claims 5-11 and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 5, none of the cited references either alone or in combination teaches wherein when the audio channel pin is the ARC pin, the first USB-C interface transfers the second control signal through a sideband use (SBU) pin of the first USB-C interface.

Regarding claims 6-10, none of the cited references either alone or in combination teaches wherein when the audio channel pin is the eARC pin, the first conversion circuit is further configured to converts a third control signal transmitted from the eARC pin of the HDMI receiver into a fourth control signal in the USB interface format.

Regarding claims 11 and 14-20, none of the cited references either alone or in combination teaches a multimedia device further configured to receive a video source signal and an audio source signal that are synchronized with each other, and the multimedia device is configured to display the video source signal, wherein the first audio signal and the audio source signal are identical in essence, wherein the audio and video transmission system further comprises: a speaker; and an audio video receiver (AVR), comprising: a second USB-C interface, configured to receive the second audio signal; and a second conversion circuit, configured to converts the second audio signal into a third audio signal and transfers the third audio signal to the speaker, so that the speaker plays the third audio signal simultaneously when the multimedia device displays the video source signal.

Citation of Pertinent Art 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US PGPUB 2020/0019526 to Wentroble discloses that HDMI Alt mode is a type of Displayport Alt Mode ([0003], “In addition to DP Alt Mode video, the TYPE-C connector supports various other DP Alt Mode video and data standards such as MHL, HDMI, and THUNDERBOLT”).
US PGPUB 2018/0181177 to Fukute discloses that USB-C can be both HDMI Alt Mode and Displayport Alt Mode ([0002], “In the USB3.1 standard, an Alternate Mode (hereinafter referred to as an Alt. mode) is designed for allowing video and sound data conforming to the Display Port and the High-Definition Multimedia Interface (HDMI®) standards to be transferred to a connected display or audio device”). 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716. The examiner can normally be reached 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.Z.W./Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184